         Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA


LAUREL JONES, an individual

      Plaintiff

V                                               NO

CVS PHARMACY, INC. and
CAREMARK PHC, LLC                               JURY TRIAL DEMANDED
     Defendants


                                     COMPLAINT

      Laurel Jones, through counsel, hereby files this Complaint against CVS

PHARMACY, INC. and CAREMARK PHC, LLC ("Defendants") alleging that

Respondent has engaged in and continues to engage in unlawful discrimination

against her in violation of the Americans V/ith Disabilities Act, 42 U.S.C. $12101,

et seq., the Rehabilitation Act   of 1973,29 U.S.C. $701, et seq., and the Affordable

Care Act,42 U.S.C. $18116, et seq



                                       PARTIES

      1.     Plaintiff Laurel Jones is an individual who resides at 9I5 Orchard

Drive, Chambersburg, Pennsylvania. Ms. Jones is a qualified individual with a

disability. She is diagnosed with a life-threatening allergy to milk, corn, peanut,


                                            1
          Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 2 of 17




tree nut, beans, soy, caffots, celery, tomatoes, shellfish, fish and mango. As a result

of her allergy, Ms. Jones must only eat foods that are free from milk her allergens.

Ms. Jones cannot eat any product or any food item or medication or that has been

contaminated with one of her allergens.

      2.      Defendant CVS Pharmacy, Inc. is a Rhode Island corporation with its

principal place of business at One CVS Drive,'Woonsocket, Rhode Island 02895. It

can be served through its registered agent for process, CT Corporation, System,

450 Veterans Memorial Parkway, Suite 74, East Providence, R.I. 02914

      3.      Defendant Caremark PHC, LLC is a Delaware limited liability

company with its principal place of business at One CVS Drive, W'oonsocket,

Rhode Island 02895.11 can be served through its registered agent for process, CT

Corporation, System, 450 Veterans Memorial Parkway, Suite 74, East Providence,

R.I. 02914.

      4.      Defendants are jointly referred to as "CVS" or "Defendants."

      5       CVS, through its various DEA registered subsidiaries and affiliated

entities, conducts business as a licensed wholesale distributor and operates retail

stores throughout the United States, including in Pennsylvania, that dispense and

sell prescription medicines, including opioids. Caremark PHC provides

prescription benefit management services.




                                           2
           Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 3 of 17




                           JURISDICTION AND VENUE

       6.     This Court maintains jurisdiction over the parties to this action.

Defendants are citizens of the State of Rhode Island, with their principal place        of

business located in Rhode Island.

       7.      Plaintiff is a resident and citizen of Pennsylvanta.

       8.      This Court has subject matter jurisdiction over this action. Federal

question jurisdiction exists based on the assertion of claims for violations of the

Americans with Disabilities Act, 42 U.S.C. $12101, et seq., the Rehabilitation Act

of 1973,29 U.S.C. $701,     et seq., and the Affordable Care Act,42 U.S.C. $18116,

et seq. 10.

       9       This Court has general diversity jurisdiction pursuant to 28 U.S.C.

$1332(aX1) because the amount in controversy exceeds $75,000, exclusive            of

interest and costs, and there is complete diversity between the named Plaintiff and

the Defendants.

                                           FACTS

       10.    Ms. Jones was diagnosed with an allergy to various foods     -
specifically, milk, corn, peanut, tree nut, beans, soy, caffots, celery, tomatoes,

shellfish, flrsh and mango. Exposure to a food allergen causes the life-threatening

immune system response anaphylaxis. Anaphylaxis is a multi-system response to

the introduction of a trigger or allergen through inhalation, ingestion, or touch.


                                            J
         Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 4 of 17




Even a small exposure can trigger anaphylaxis. Anaphylaxis can occur within

seconds or minutes of exposure or symptoms can occur hours after exposure.

Anaphylaxis can cause a sudden drop in blood pressure, changes in heartrate, and

narrowing and blockage of airways. Anaphylaxis is always a life-threatening

condition that canbe fatal if not treated immediately and appropriately. There is no

cure for food allergies and avoidance is the only way to protect food allergic

individuals against a food allergy reaction.

      11.    Ms. Jones is employed at Staples located in Chambersburg, PA. As

part of her employment, she contributes to a personal health care plan which is

administered by.

      12.    One of the benefits of the health care plan is low co-payments for

most prescription medications.

      13.    The prescription drug portion of Ms. Jones' health care policy is

administered by CVS Caremark. In order to receive her prescription benefit, Ms.

Jones must purchase her medication at a CVS-affiliated pharmacy. Prescriptions

filled at non-CVS-affiliated pharmacies are not covered, and Ms. Jones must pay

full-price for those medications.

      14.    On Septernber 24,2019, after having seen her allergist, Dr. Harper,

Ms. Jones was diagnosed with even more allergies and sensitivities. Dr. Harper




                                          4
           Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 5 of 17




prescribed medication to help Ms. Jones with her condition so that she could begin

an immunotherapy treatment for her environmental allergies.

      15      Ms. Jones requested that Dr. Harper send all her prescriptions to the

local CVS since this was the designated pharmacy for her health plan. Dr. Harper's

secretary called in prescriptions to the CVS pharmacy located at 840 Wayne

Avenue in Chambersburg, PA.

      16.     Later that day, Ms. Jones went to the CVS in person.

      17.     Ms. Jones spoke with the pharmacist behind the counter. She

explained that she has several food allergies and it was imperative that her

prescription not be contaminated with her allergens. Of particular concem were

dairy and corn which are often contained in prescription drugs.

      18      Ms. Jones asked that the medicine dispenser be wiped down before

filling the prescription. The pharmacist on duty was dismissive of Ms. Jones'

concems. He got belligerent and refused to do so

      19.     The pharmacist rudely replied that their dispensers were "up to

industry standards" aîdthat he "knew what he was doing. Then, one of the

pharmacist technicians joined in and rudely said, "We know how to do our job."

Both were rolling their eyes the whole time.




                                           5
            Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 6 of 17




       20.     Ms. Jones asked for assurances that her medication would be safe for

her allergies, but the pharmacist refused to answer her. Because of the way he was

standing, Ms. Jones could not read the pharmacist's name tag.

       21. During the same encounter at the CVS on Septernber 24,2020, Ms.
Jones asked about the safety of a   flu shot for her allergies. Another pharmacist

technician said, "We can'tmake promises" and failed to check to see whether the

shot was safe. Ms. Jones paid full price for her medication with hesitation but did

not get her flu shot.

       22      The next month, on Tuesday October 22,2019, Ms. Jones required the

antibiotic clindamycin from her endodontist Dr. V/illiam Adams. Dr. Adams

prescribed the medication and called it in to the same CVS pharmacy to be filled.

       23.     Later that day, Dr. Adams left Ms. Jones a voicemail message. In the

message, he said that Ms. Jones should not trust the prescription because when he

asked the CVS pharmacist about Ms. Jones' allergies and whether the drug

contained her allergens, the pharmacist replied, "Good luck finding an antibiotic

without corn or dairy." When Dr. Adams asked the pharmacist if he could find an

antibiotic that was safe for Ms. Jones' allergies, he refused to help him and hung

up the phone. Dr. Adams said that the pharmacist had a flippant attitude andthat

he had encountered similar problems with CVS before




                                            6
         Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 7 of 17




      24.    After having listened to the voicemail message left by Dr. Adams, Ms.

Jones called the pharmacy the next day. She wanted to speak with the pharmacist

that had dealt with Dr. Adams.

      25.    A pharmacist technician said over the phone in a rude manner, "It's

Laurel Jones calling, no we don't have your prescription" and "he can't speak to

you". It was the same pattern of behavior that she had experienced a month earlier

from the CVS employees. Once again, the pharmacist was rude and refused to

make any accommodation for her disability.

      26.    Ms. Jones could not trust that the medicine was safe for her to take, so

she spoke againto Dr. Adams' office. Dr. Adams office nurse said that the doctor

felt unsafe with CVS and wanted to send the prescription to a different pharmacy

However, Ms. Jones' employer-sponsored health care plan uses CVS pharmacy

exclusively. Having the prescription filled at a non-CVS pharmacy would mean

that Ms. Jones would have had to pay fullprice.

      27.    Because CVS was unwilling to check the ingredients, Ms. Jones had

to do the job of the pharmacist to try to find what ingredients were in the

medications she had been prescribed.

      28. The prescription was eventually filled successfuIly at Chamber's
Apothecary, where they could guarantee the medication was free of her allergens

and not cross-contaminated. This meant that Ms. Jones had to pay a significant


                                          7
         Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 8 of 17




amount more for her prescription than she would have paid at CVS. But without

assurances that the medicine was safe and would not cause an anaphylactic

reaction, CVS left her no other option.

        29.   Furthermore, because she was unable to get an influenza shot, Ms.

Jones got the influenza virus and suffered needlessly which caused her to miss

work.

        30.   Shortly after this experience, Ms. Jones called the CVS Caremark

phone nurnber listed on her health card to see   if   she could get the issue resolved.

However, the representatives from CVS Caremark directed her to contact a CVS

Pharmacy Staples Customer Account Manager named Meghan Bucciarelli. The

representative refused to give Ms. Jones Ms. Bucciarelli's phone number, instead

telling her that Ms. Bucciarelli would call her in24 hours. However, Ms.

Bucciarelli never called Ms. Jones back.

        31.   Next, Ms. Jones tried to ask her employer, Staples, if they could

provide her relief from the requirements of the health care plan that medicines be

flrlled with CVS Pharmacy. Staples was not able to help her.

        32.   Because of her fear of having an anaphylactic reaction from medicine

filled at CVS, Ms. Jones now has to have all her medications filled at apharmacy

outside the CVS network at great expense to her




                                           8
         Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 9 of 17




       33.   In addition, only prescriptions filled by CVS count toward her out-of-

pocket deductible. Prescriptions filled elsewhere not only force Ms. Jones to pay

fullprice, but also prevent her from reducing the amount of her deductible to make

the costs cheaper for her in the future

       34.   Ms. Jones was never able to receive the immunotherapy treatment

because she has not been able to pay the high cost of the uncovered medicine

charged by non-CVS pharmacies. As a result, Ms. Jones is left with a drug plan

that is essentially useless and is preventing her from receiving treatment that would

greatly improve her condition.

      35.    She has also experienced extreme emotional distress from the

discrimination she encountered from the CVS employees and from being denied

the medical care that she needs.

       36.   The actions of the CVS employees in failing to make accommodations

to provide safe medication for Ms. Jones violate Title   III of the Americans with

Disabilities Act, 42U.5.C. $ 12101 et seq., (the "ADA")

                                   COUNT I
                   Violation of Americans with Disabilities Act
                              (42 U.S.C. Q12101 et seq)

       37.   Plaintiff incorporates the allegations contained in paragraphs 1-30.

      38.    Plaintiff is a qualified individual with disabilities within the meaning

of the Americans With Disabilities Act. Plaintiff s life-threatening food allergies to


                                          9
           Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 10 of 17




various allergens is an impairment that impacts many body systems, including her

immune system, cardiovascular system, digestive system and circulatory system

with potentially life-threatening consequences. She is substantially limited in the

major life activities of eating and breathing. TVhen she ingests even small amount

of one of her allergens, her immune system responds by causing her blood pressure

to drop which can lead to irreversible organ failure and death.

         39.    CVS is a place of public accommodation as defined by Title III of the

Americans With Disabilities Act.

         40.    Respondent discriminated against Ms. Jones in violation of the    ADA

in denying her equal and safe access its programs and services.

         4r.    As a direct result of the actions of Respondent, Ms. Jones has suffered

harm.

                                        COUNT II
                             Violation of Se ction 504 of the
                        Rehabilitation Act of L973 (29 U.S.C. S7941

         42     Plaintiff repeats, realleges and adopts paragraphs 1 through 65 above

as   if fully set forth herein.

         43.    The Rehabilitation Act forbids programs or activities receiving

Federal financial assistance from, among other things, discriminating against

otherwise qualifi ed individuals with disabilities.




                                            10
        Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 11 of 17




      44     Plaintiff is a qualified individual with disabilities within the meaning

of the Rehabilitation Act. Plaintiff s life-threatening food allergies to various

allergens is an impairment that impacts many body systems, including her immune

system, cardiovascular system, digestive system and circulatory system with

potentially life-threatening consequences. She is substantially limited in the major

life activities of eating and breathing. When she ingests even small amount of one

of her allergens, her immune system responds by causing her blood pressure to

drop which can lead to irreversible organ failure and death.

       45.   Defendants are subject to the Rehabilitation Act due to the factthat

they receive Federal financial assistance from the United States Department      of

Health and Human Services, including Medicare provider payments from the

centers for Medicare/Medicaid Services under Title     XVIII,   Part D of the Social

Security Act,42 U.S.C. $1395 et seq

       46.    Defendants, through their discriminatory practices towards the

Plaintiff, based upon her disabilities, has violated and continues to violate the

Rehabilitation Act by, inter alia, denying Plaintiff the full and equal goods,

services, facilities, privileges, advantages or accommodations of their retail

pharmacies throughout the United States.

      47.    Defendants' conduct has harmed Plaintiff and will continue to harm

Plaintiff unless and until Defendants are ordered by this Court to accommodate


                                           11
           Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 12 of 17




Plaintiffls allergies and provide medication that is free of her allergens and safe for

her to ingest.

                                             COUNT III
                                Violation of the      -I)iscrimination
                                Provisions of the Affordable Care Act
                                         (42 U.S.C.818116)

         48       Plaintiff repeats, realleges and adopts paragraphs I through 65 above

as   if fully   set forth herein.

         49,      Section 1557 of the Patient Protection and Affordable Care Act

("ACA") (codified at42 U.S.C. $18116) was established to combat healthcare

discrimination by any health program, healthcare entity, or activity that receives

federal funding. This Act of Congress makes it illegal to discriminate against

individuals based upon their Íace, national origin, gender, age, or disability

Section L557 of the ACA protects individuals from discrimination in any health

program or activity of a recipient of federal financial assistance, such as hospitals,

clinics, employers, retail community pharmacies or insurance companies that

receive federal money. Section 1557 specifically extends its discrimination

prohibition to entities that receive federal financial assistance in the form of

contracts of insurance, credits, or subsidies, as well as any program or activity

administered by an executive agency, including federal health programs like

Medicare, and Medicaid.



                                               t2
        Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 13 of 17




      50.    42 U.S.C. $13116,   ADA Section      1557, provides in pertinent part as

follows: (a) . . . an individual shall not, on the ground prohibited under... section

504 of the Rehabilitation Act   of   1973 (29 U.S.C .794), be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under,

any health program or activity, ãîV part of which is receiving Federal financial

assistance, including credits, subsidies, or contracts of insurance, or under any

program or activity that is administered by an Executive Agency or any entity

established under this title (or amendments). The enforcement mechanisms

provided for and available under such title VI, title IX, section 504, or such Age

Discrimination Act shall apply for purposes of violations of this subsection. ACA       $


1557,42 U.S.C. $ 181 16(a)

      51.    Under 42 U.S.C. $ 1396r-8(kx10), "Retail Community Pharmacy"

means an independent pharmacy, a chain pharmacy, a supeffnarket pharmacy) ot a

mass merchandiser pharmacy that is licensed as a pharmacy by the State and that

dispenses medications to the general public atretail prices.

       52.   Recipients of Federal financial assistance, such as Defendants, are

particularly prohibited from providing *any service, financial aid, or other benefit

to an individual which is different, or is provided in a different manner, from that

provided to others under the program." See 45 C.F.R. $80.3(a)(ii). Federal

flrnancial assistance has been interpreted and enforced to cover a broad range   of

                                            13
          Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 14 of 17




programs receiving federal funds. 86. Defendants are subject to Section 1557 due

to the factthatthey receive Federal financial assistance from the United States

Department of Health and Human Services, including Medicare provider payments

from the centers for Medicare/Medicaid Services under Title XVIII, Part D of the

Social Security Ãct,42 U.S.C. $1395 et seq.

       53.    Defendants meet the qualifications for being a "health program or

activity, any part of which is receiving Federal financial assistance" under Section

1557(a).

       54.    Furthermore, Defendants represent that they are subject to Section

1557 of the   ACA, and under that law, it "fC]omplies with applicable Federal Civil

rights laws and does not discriminate on the basis of race, color, national origin,

age, disability, or sex. CVS Pharmacy, Inc. does not exclude people or treat them

differently because of race, color, national origin, age, disability or sex."(See



qy,@f.)

      55.     Plaintiff 's life-threatening food allergies have been deemed a

"disability" under both federal and state laws because she has "a physical or mental

impairment that substantially limits one or more major life activities," specifically

limiting her ability to   eat, to breathe, and affects her digestive and circulatory

systems


                                             I4
        Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 15 of 17




       56.   The discriminatory actions of the Defendants alleged herein were

undertaken solely on the basis of Plaintiff s disabilities.

      57.    Due to Defendants' acts of discrimination, specifically, refusing to

accommodate Plaintiffls allergies and provide medication that is free of her

allergens and safe for her to ingest, Defendants' actions have violated and continue

to violate Section 1557(a) of the Affordable Care Act by intentionally causing

Plaintiff to "be excluded from pafücipation in, be denied the benefits or, or be

subjected to discrimination under any health program or activity, àîy part of which

is receiving Federal financial assistance" based on disability which is a prohibited

ground of discrimination under Title IX.

      58.    Plaintiff has suffered damages by this violation of Section 1557(a) in

the denial of access to necessary medical care and/or services including, though not

limited to, the filing and receipt of her prescription medication

       59.   Plaintiff requests Declaratory and injunctive relief to protect her rights

under Section 1557(a), and to remedy the Defendants' continued violation       of

Section 1557(a).

      60.    Plaintiff has been harmed   as a result   of Defendants' conduct and is

entitled to compensatory damages, attorneys' fees and costs, and all other

additional appropriate relief as may be available under this cause of action and the

applicable law.


                                           15
          Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 16 of 17




                                    JURY DEMAND

     Plaintiff requests a jury trial on all issues triable by a jury.

WHEREFORE Complainant prays for relief and judgment as follows:

     a. Declare that Defendants discriminated       against Ms. Jones by denying her

          equal access to its programs and services;

     b. Enjoin Defendants from discriminating       against Ms. Jones and require

          them to make reasonable accommodations for her allergies;

     c. Award compensatory damages;
     d.   Assess civil penalties;

     e    Provide equitable relief;

     f.   Provide reasonable attorneys' fees and costs;

     g. All other appropriate declaratory, equitable, injunctive        and monetary

          relief.



DATED: January 28,202I                          lsl Laurel J. Francoeur
                                                Laurel J. Francoeur, Esquire
                                                BBO# 63308s
                                                Francoeur Law Office
                                                36 Commerce Way
                                                Woburn, MA 01801
                                                78r-222-05s7
                                                laurel @ franco eurlaw. c om




                                           t6
     Case 1:21-cv-00157-YK Document 1 Filed 01/28/21 Page 17 of 17




DATED:   January 28,202L                lsl Lon K. Serratelli
                                        Lori K. Serratelli, Esquire
                                        PA Attorney No. 27426
                                        Schiffman, Sheridan & Brown, PC
                                        2080 Linglestown Road, Suite 201
                                        Harrisburg, PA l7ll0
                                        717 -540-9170
                                        ls erratelli @.s sb c - law. com




                                   t7
